Title: To Benjamin Franklin from Arnold-Barthélemy Beerenbroek, 27 November 1779
From: Beerenbroek, Arnold-Barthélemy
To: Franklin, Benjamin


Paris Novembr the 27. [1779]
Dr Beerenbroek presents his Respects to Dr Franklin; begs the favor to be informed if Dr Ingenhousz is in Paris, & desires to know his address.
Dr Beerenbroek has just received a Letter from London in which it is mentioned that Dr Ingenhousz has left London lately, & that he is gone over to the continent; he will therefor be much obliged to Dr Franklin if he can let him [know] whether Dr Ingenhousz is in Paris.
His directions are: a L’hotel Dhambourg, rue des boucheries. quartier St Germain.
 Addressed: Monsieur / Monsieur Franklin / Ministre plenipotentiaire / &a &a. / a Passy
Notation: Dr. Beerenbroek Paris 27. novembre.
